DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on March 10, 2021 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt U.S. Patent Application Publication No. 2015/0113545 A1 in view of Dalcher et al (hereinafter “Dalcher”) U.S. Patent Application Publication No. 2011/0145926 A1 and further inview of Vega-Gonzalez U.S. Patent Application Publication No. 2016/0110123 A1.

As per claims 1, 11 and 20, Holt discloses a system in a multitenant environment, the system comprising: 
at least one device processor (see fig. 1); and
at least one non-transitory computer readable medium storing instructions translatable by the at least one processor to implement an event manager, the event manager performing: 
executing a multitenant computing platform which hosts one or more applications and enables a plurality of tenants to access the hosted applications (0029, which discloses that “One such attempt to host multiple applications within a single JVM involves defining a restricted subset of the Java Platform specifications which is permitted for use in a multi-hosted configuration, and disallowing all other non-permitted operations and features of the Java Platform specifications which are not safe or secure for multi-tenant operation (for example that are not safe or secure when there are multiple independent application programs being hosted simultaneously).”);
obtaining a first domain-specific event indicating a request by a user to perform one or more operations associated with a domain object that is associated with a specific domain of a corresponding specific tenant of the multitenant computing platform (0044, which discloses that “For each application to be concurrently hosted within a single shared JVM, a unique and isolated application domain is created which defines the operating environment for the contained application program.”);
retrieving domain object information from a tenant database, the domain object information including a definition of the domain object (0039, which discloses that “More than one class definition may be loaded for an identically named class (e.g. org.example.ClassA), resulting in multiple unique java.lang.Class instances, one for each class definition.”);
determining from the domain object information a plurality of instructions that are custom-defined by the tenant, the instructions defining a behavior of the domain object associated with the domain-specific event (0027, which discloses that “For example, one of the Java API classes defined by the Java Platform specifications is the java.lang.System class.  The java.lang.System class contains three publically-accessible field variables--namely in, out, and err, which may be set via the setIn( ) setOut( ) and setErr( )methods respectively.”);
generating a protected event execution environment on the multitenant computing platform which implements restrictions on execution of the plurality of instructions defining the behavior of the domain object, wherein the protected event execution environment and the restrictions are specific to the user and the domain object in combination (0044, which discloses that “For each application to be concurrently hosted within a single shared JVM, a unique and isolated application domain is created which defines the operating environment for the contained application program.  Within each application domain, the contained application program observes an execution environment that conforms without restriction to the Java platform specifications and which is protected against interference or attacks from malicious or incompetent neighbouring applications.”); and
wherein the restrictions isolate execution of the plurality of instructions and prevent the plurality of instructions from interfering with execution of code of the multitenant computing platform code and code of other tenants (0044, which discloses that “For each application to be concurrently hosted within a single shared JVM, a unique and isolated application domain is created which defines the operating environment for the contained application program.  Within each application domain, the contained application program observes an execution environment that conforms without restriction to the Java platform specifications and which is protected against interference or attacks from malicious or incompetent neighbouring applications.”)
initiating execution, in the protected event execution environment, of the plurality of instructions defining the behavior of the domain object;
obtaining a second domain-specific event indicating a request from a domain access object to modify the domain object information associated with the domain object in the tenant database; and
initiating modification of the domain object information associated with the domain object in the tenant database in the protected event execution environment.
What Holt does not explicitly teach is:
wherein the restrictions isolate execution of the plurality of instructions and prevent the plurality of instructions from interfering with execution of code of the multitenant computing platform code and code of other tenants
initiating execution, in the protected event execution environment, of the plurality of instructions defining the behavior of the domain object;
obtaining a second domain-specific event indicating a request from a domain access object to modify the domain object information associated with the domain object in the tenant database; and
initiating modification of the domain object information associated with the domain object in the tenant database in the protected event execution environment.
Dalcher discloses a system in a multitenant environment, the system comprising: 
initiating execution, in the protected event execution environment, of the plurality of instructions defining the behavior of the domain object (0093, which discloses that “At operation 512, the method 500 monitors the executable application executing within the sandbox execution environment 220.  In an example, monitoring information gathered by the system monitoring engine 240 at 512 can be used by the behavioral analysis module 230 to determine whether the executable application can be moved out of the sandbox environment.  Monitoring the execution of the executable application within the sandbox environment 220 can also be used to determine whether information generated by the application can be communicated outside the sandbox environment 220.  Additionally, the monitored information can be used to dynamically increase or decrease the scope of restrictions applied to the sandbox environment 220.”);
Vega-Gonzalez discloses the system comprising:
obtaining a second domain-specific event indicating a request from a domain access object to modify the domain object information associated with the domain object in the tenant database (0050, which discloses that “Upon receiving an observing request 214 from the observing container 202 that specifies the second data object 112, the observing framework 210 may verify that the observed container 202 is authorized to observe the observed container 206 (e.g., the requesting observing container 202 has a parent/child relationship with the observed container 206), and may then initiate monitoring of the data object 112 on behalf of the observed container 202 and transmit an acknowledgment 602 of the observing request 214 to the observing container 202.”); and
initiating modification of the domain object information associated with the domain object in the tenant database in the protected event execution environment (0050, which discloses that “may then initiate monitoring of the data object 112 on behalf of the observed container 202 and transmit an acknowledgment 602 of the observing request 214 to the observing container 202”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Holt and incorporate a system the system, comprising: wherein the restrictions isolate execution of the plurality of instructions and prevent the plurality of instructions from interfering with execution of code of the multitenant computing platform code and code of other tenants initiating execution, in the protected event execution environment, of the plurality of instructions defining the behavior of the domain object; obtaining a second domain-specific event indicating a request from a domain access object to modify the domain object information associated with the domain object in the tenant database; and initiating modification of the domain object information associated with the domain object in the tenant database in the protected event execution environment in view of the teachings of Dalcher and Vega-Gonzalez respectively in order to ensure interoperability and enhance security of competing applications. 

As per claim 2 and 12, Holt failed to explicitly disclose the system, wherein the first domain-specific event comprises a first event published by a corresponding first domain access object that is accessed by the user through a corresponding application programming interface (API), wherein the published event indicates that the domain object will be accessed.
Dalcher discloses the system, wherein the first domain-specific event comprises a first event published by a corresponding first domain access object that is accessed by the user through a corresponding application programming interface (API), wherein the published event indicates that the domain object will be accessed (0118)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Holt and incorporate a system the system, wherein the first domain-specific event comprises a first event published by a corresponding first domain access object that is accessed by the user through a corresponding application programming interface (API), wherein the published event indicates that the domain object will be accessed in view of the teachings of Dalcher in order to ensure interoperability and enhance security of competing applications. 

As per claims 3 and 13, Holt failed to explicitly disclose the system, wherein the second domain-specific event comprises a second event published by a corresponding second domain access object that is accessed by the user through a corresponding API, wherein the published event indicates a modification of metadata associated with the domain object according to input provided by the user.
Dalcher discloses the system, wherein the second domain-specific event comprises a second event published by a corresponding second domain access object that is accessed by the user through a corresponding API, wherein the published event indicates a modification of metadata associated with the domain object according to input provided by the user (0118).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Holt and incorporate a system, wherein the second domain-specific event comprises a second event published by a corresponding second domain access object that is accessed by the user through a corresponding API, wherein the published event indicates a modification of metadata associated with the domain object according to input provided by the user in view of the teachings of Dalcher in order to ensure interoperability and enhance security of competing applications. 

As per claims 4 and 14, Holt failed to explicitly disclose the system, wherein the second domain-specific event comprises a second event published by a corresponding second domain access object that is accessed by the user through a corresponding API, wherein the published event indicates a modification of code defining a behavior of the domain object according to input provided by the user.
Dalcher discloses the system, wherein the second domain-specific event comprises a second event published by a corresponding second domain access object that is accessed by the user through a corresponding API, wherein the published event indicates a modification of code defining a behavior of the domain object according to input provided by the user (0118; 0058; 0083).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Holt and incorporate a system, wherein the second domain-specific event comprises a second event published by a corresponding second domain access object that is accessed by the user through a corresponding API, wherein the published event indicates a modification of code defining a behavior of the domain object according to input provided by the user in view of the teachings of Dalcher in order to ensure interoperability and enhance security of competing applications. 

As per claims 5 and 15, Holt further discloses the system, wherein the domain object information includes a privilege mode value associated with the behavior of the domain object, wherein when the privilege mode value is a first value indicating a non-privilege mode, the event manager validates one or more associated conditions prior to executing the plurality of instructions defining the behavior of the domain object (0044), and
wherein when the privilege mode value is a second value indicating a privilege mode, the event manager executes the plurality of instructions defining the behavior of the domain object without requiring prior validation of any associated conditions (0044).

As per claims 6 and 16, Holt further discloses the system, wherein the user comprises a first user, the domain object comprises a first domain object, and the protected event execution environment comprises a first protected event execution environment, wherein the event manager further performs:
obtaining a third domain-specific event, wherein the third domain-specific event indicates a request to perform one or more operations associated with at least one of: a second user, and a second domain object (0044);
retrieving domain object information for a domain object associated with the third domain-specific event (0044);
	generating a second protected event execution environment on the multitenant computing platform which is isolated from the first protected event execution environment (0044);
initiating execution, in the second protected event execution environment, of a plurality of instructions associated with the third domain-specific event (0044);

As per claims 7 and 17, Holt further discloses the system, wherein determining the plurality of instructions defining a behavior of the domain object includes:
accessing code obtained from the retrieved domain object information, wherein the code is associated with domain-specific logic defined by the tenant for the domain object (0083).

As per claims 8 and 18, both Holt and Dalcher further discloses the system, wherein the at least one non-transitory computer readable medium store instructions translatable by the at least one processor to implement a validation module, the validation module performing:
obtaining, from the tenant, trait information and behavior information associated with the domain object (Holt: 0023; 0027; Dalcher: 0082; 0083); and
requesting validation of the obtained trait information and behavior information, wherein the trait information defines a subset of a plurality of properties of the domain object, the subset defining a subset of properties that are changed by operations associated with the behavior of the domain object (Holt: 0023; 0027; Dalcher: 0082, 0083).

As per claims 9 and 19, Holt further discloses the system, wherein the at least one non-transitory computer readable medium store instructions translatable by the at least one processor to implement one or more application programming interfaces (APIs), the one or more APIs performing:
receiving input from the user indicating the request by the user to perform the one or more operations associated with the domain object associated with the tenant of the multitenant computing platform (0029);
accessing one or more domain access objects and causing the event manager to process the one or more accessed domain access objects, thereby performing the one or more operations associated with the domain object (0029).

As per claims 10, Holt further discloses the system, wherein the one or more APIs further performing: 
receiving input from the user indicating the request by the user to perform the one or more operations associated with the domain object associated with the tenant of the multitenant computing platform (0029);
providing the first domain-specific event to the event manager (0029).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        July 26, 2021